Knowlton, C. J.
This is an action of contract, brought by the beneficiary designated in a certificate of membership issued by the defendant to the plaintiff’s husband. The defendant is a fraternal beneficiary order organized under the laws of this Commonwealth. The certificate contains no provision in regard to death by suicide. The insured committed suicide by shooting himself while he was of sound mind. The principal question before us is whether, under these facts, the plaintiff is entitled to recover.
It is settled upon sound principles, and by a great weight of authority, that, even if an ordinary policy of life insurance contains no provision in regard to death by suicide, there is no liability under it to the legal representatives of the insured, if his death is intentionally caused by himself when of sound mind. Hatch v. Mutual Ins. Co. 120 Mass. 550. Bitter v. New York Ins. Co. 169 U. S. 139. Burt v. Union Central Ins. Co. 187 U. S. 362. Shipman v. Protected Borne Circle, 174 N. Y. 398. Supreme Commandery v. Ainsworth, 71 Ala. 436. Hopkins v. Northwestern Life Assurance Co. 94 Fed. Rep. 729, 731. Amicable Society v. Bolland, 4 Bligh, (N. S.) 194, 211.
The reason for the rule is found in the terms of the contract, and the implication drawn from the nature of the transaction, between the parties. As was said in Ritter v. New York Ins. Co., *408169 U. S. 139, 153, “It is not contemplated by a policy taken out by the person whose life is insured and stipulating for the payment of a named sum to himself, his executors, administrators or assigns, that the company should be liable, if his death was intentionally caused by himself when in sound mind. When the policy is silent as to suicide, it is to be taken that the subject of the insurance, that is, the life of the assured, shall not be intentionally and directly, with whatever motive, destroyed by him when in sound mind. To hold otherwise is to say that the occurrence of the event upon the happening of which the company undertook to pay, was intended to be left to his option. That view is against the very essence of the contract.” It is an implied condition of the policy that the insured shall not take his own life. Weber v. Knights of Maccabees, 172 N. Y. 490, 493. In the words of the court in Shipman v. Protected Home Circle, 174 N. Y. 398, 405, “It is a fundamental, though unexpressed, part of the original contract that the insured should not intentionally cause his own death.” This is equivalent to saying that as a matter of construction of the contract, there is, in the promise to pay on the death of the insured, an implied exception of death by his own intentional act while he is of sound mind. It is said in the cases that it would be against public policy to make or enforce a contract to pay one’s estate a sum of money on his death by suicide. See Ritter v. New York Ins. Co. 169 U. S. 139, 154. This is a statement, in another form, of the reason for holding that, in a policy that is silent as to suicide, death by suicide is impliedly excepted from the conditions which create a liability.
The plaintiff contends that, if this is so as to an attempted collection by the executor or administrator of the insured, it is not so when the policy is payable to a beneficiary. On this point the decisions are conflicting. In the present case, under the terms of the contract, the beneficiary may be changed at any time by the insured. It is often said that, under such a certificate, the beneficiary has no vested interest in the money to be paid, but only an expectancy. Marsh v. American Legion of Honor, 149 Mass. 512. Anthony v. Massachusetts Benefit Association, 158 Mass. 322, 324. United Order of Golden Cross v. Merrick, 165 Mass. 421,425. Shipman v. Protected Home Circle, *409174 N. Y. 398. The precise question before us is discussed at length in the case last cited, in which it is held that, in an association of this kind, the beneficiary takes the certificate subject to change without his consent, in accordance with the constitution and by-laws of the association, and has no vested interest in either the certificate or the money to be paid under it. It is accordingly held that the beneficiary, under such a certificate, has no greater rights than the executor or administrator of the insured would have if there were no beneficiary. See Hartman v. Keystone Ins. Co. 21 Penn. St. 466. The cases which rest on a contrary doctrine do not seem to us to be founded on sound principles. They depend on considerations which are not applicable to a contract of this kind. Parker v. Des Moines Life Association, 108 Iowa, 117. Patterson v. Natural Premium Ins. Co. 100 Wis. 118. Hawson v. Milwaukee Ins. Co. 115 Wis. 641. The writers of the opinions in these cases seem to ignore the fact that, by the true construction of the contract, as between the association and the insured, there is an implied exception of death by suicide from the statement that death creates a liability, and that as the contract as to the person to be paid is all the while in the control of the insured up to the time of his death, it should not be treated as larger and more beneficial in the hands of the beneficiary than it is in the hands of the insured. Of course an insurance company may make a contract with an assignee of an ordinary policy of life insurance, or with a creditor or other person to whom a policy is payable as owner, such as will make the company liable to him for a death by suicide. But this is not such a case. It is questionable whether some of the cases have not gone too far in holding ordinary life insurance companies liable to beneficiaries for death by suicide when the policy was silent on that subject. It is true, as is said in some of these cases, that the insured cannot deprive a beneficiary of his rights by his subsequent misconduct. But it is equally true that if the original contract impliedly excepts from its provisions cases of death by suicide, and if that is its true construction when considered in reference to the beneficiary as well as in reference to the insured, there is no more liability to the beneficiary for such a death than there would be to the executor *410or administrator of the insured. The judge rightly refused the plaintiff’s different-requests for rulings that she might recover under her special rights as a beneficiary.
Under the finding of the judge that “ at the time the insured shot himself he was of sound mind,” none of the other exceptions to the rulings and refusals to rule on the requests for instructions are now material. If the findings of fact are the same at the next trial, probably the questions raised by these requests will not be raised again, and if they are raised, they will not be material.
The defendant contended at the trial, and the judge ruled, that “ if the death of the insured was the result of volition by one who had the conscious purpose to end his life, and who had intelligence to adapt means to ends,” it was his own act, and avoids the certificate sued upon, even though he was so far insane as not to be morally responsible for his conduct.” This is an application of the law of Massachusetts, referred to in Daniels v. New York, New Haven, & Hartford Railroad, 188 Mass. 393, 397, to a policy that is silent as to death by suicide, and a ruling that, in such a policy, there is an implication that the death referred to does not include an intentional death intelligently caused by one’s own act," even if he is so far insane as not to be morally responsible for his conduct. While there is much force in this contention of the defendant, the question presented is not free from difficulty, and we do not think it necessary to decide it.
There was one error at the trial that compels us to sustain the exceptions. As bearing upon the question whether the insured was insane when he shot himself, or was acting intelligently, with a motive to escape punishment for crime, and perhaps to obtain from his policies a large amount of money for his family, the defendant introduced evidence tending to show that, for ten or twelve years, he had been engaged in a series of embezzlements of sums of money entrusted to him to lend for the owners, for which he was accustomed to return fictitious and forged notes and mortgages. Seemingly his books of account furnished much evidence of this. Subject to the plaintiff’s exception, two witnesses were permitted to testify to what these books showed, without producing the books themselves, or hav*411ing any knowledge of the matters, except that which they obtained from their examination of the books and from their investigations. Assuming that the books were competent evidence as to a part of the conduct of the insured, to be considered in connection with his later conduct as bearing upon the question whether he was insane, the contents of the books could not be proved by parol evidence, against the plaintiff’s objection. The books themselves should have been produced. Roden v. Brown, 103 Ala. 324. Schotte v. Bus check, 79 Ill. App. 31. Dohmen Co. v. Niagara Fire Co. 96 Wis. 38. It has been held that, where books are put in evidence and it would take a long time to read to the jury the various entries which show the facts relied upon, a witness who has examined the books may be permitted, in the first instance, to state what they contain, not as his own testimony, independently of the books, but as a convenient way of presenting their contents to the jury. This goes for nothing except as he is able, if required, to verify his statements from the books themselves.

Exceptions sustained.